Bronson, J.
(dissenting). I respectfully dissent. I cannot agree with the majority’s position that a delay caused by docket congestion should deprive the trial court of jurisdiction under MCL 780.133; MSA 28.969(3).
Compliance with the 180-day rule insures timely prosecutorial action. Everyone agrees that the instant delay was caused by forces beyond the control of the prosecution. The delay was wholly due to overwhelming docket congestion caused by an ever-increasing case load. My approach to delays caused by docket congestion differs from the automatic rule advanced in People v Moore, 96 Mich App 754; 293 NW2d 700 (1980).1
No legitimate societal purpose is achieved by releasing convicted criminals whose trials were temporarily delayed by an overcrowded docket. Instead, the Legislature and public must provide for an adequate number of judges and prosecutors to insure practical compliance with the 180-day *430rule. In the meantime the courts should formulate a limited exception to the 180-day rule applicable to situations where docket congestion renders it impracticable to complete trial within the time limit. Justice is not served by vacating defendant’s conviction for armed robbery.

 I recognize that in the past I have joined in opinions holding that delays caused by docket congestion are attributable to the prosecution in calculating the 180-day period, People v Goode, 106 Mich App 129; 308 NW2d 448 (1981); People v Forrest, 72 Mich App 266; 249 NW2d 384 (1976). I can no longer adhere to this position where, as in the instant case, the delay was beyond the control of the office of the prosecuting attorney.